I agree with the decision of the majority and join in their opinion; however, I write separately to address the issue of delay in this divorce proceeding.
The parties submitted all of the required documents for the trial court to make its judgment by April 3, 1998.  On August 27, 1998, the trial court entered its judgment entry adopting the magistrate's report subject to modification.  The divorce decree was finally filed approximately eight months later on April 1, 1999.  From the filing of the complaint on May 25, 1995, until the rendering of a decree, this divorce proceeding lasted nearly four years.
Although these extended time periods were argued as excessive and frustrating in oral argument, there is nothing in the record to indicate a request from either party or the court for a speedy determination, by writ of procedendo, writ of mandamus, court order, or any other filing.  My independent review of the record seems to evidence substantial delay.  I give no opinion as to fault.  This court will only address this issue when properly brought before it.